UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofApril 2016 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer investment grade rating reaffirmed by S&P São José dos Campos, Brazil, April 20, 2016 – Standard & Poor’s Ratings Services (S&P) reaffirmed its "BBB" rating for Embraer yesterday, which corresponds to investment grade. The same rating ("BBB") applies to debt issued abroad. The Company was also removed from the agency’s CreditWatch negative classification, completing the review process of Embraer’s credit rating. The CreditWatch designation is an advisory that the credit agency is re-evaluating the credit ratings of the issuer’s debt obligations . In its report, S&P stated that Embraer continues to present strong financial metrics supported by its fairly stable cash generation and low debt levels. The company's ratings, the agency commented, reflect a strong market position and an efficient product portfolio, which has resulted in improving contracted backlog while the company develops new products in the commercial, executive,and defense segments. It is the second credit rating agency to assign an investment grade rating to Embraer this month - on April 4, Fitch also issued an investment grade rating for Embraer. Follow us on Twitter: @Embraer About Embraer Embraer is a global company headquartered in Brazil with businesses in commercial and executive aviation, defense & security. The company designs, develops, manufactures and markets aircraft and systems, providing customer support and services. Since it was founded in 1969, Embraer has delivered more than 8,000 aircraft. About every 10 seconds an aircraft manufactured by Embraer takes off somewhere in the world, transporting over 145 million passengers a year. Embraer is the leading manufacturer of commercial jets up to 130 seats. The company maintains industrial units, offices, service and parts distribution centers, among other activities, across the Americas, Africa, Asia and Europe. PRESS OFFICES Headquarters (Brazil) North America Europe, Middle East and Africa China Asia Pacific Saulo Passos press@embraer.com.br Cell: +55 11 94254 4017 Tel.: +55 123040 1799 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 Tel.: +1 pressEMEA@embraer.fr Cell: +5511 94254 4017 Tel. : +55 11 3040 1799 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac n ilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 20 , 2016 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
